Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “selecting a data rate transmission rate of at least 5 Mbps, at least 12 Mbps, or at least 40 Mbps;” does not define a data transmission rate that the inventor claims as their invention, as it lists multiple potential data transmission rates.  This makes it unclear what data transmission rate could be considered to infringe on the invention, and therefore indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 7631834), herein after referred to as Johnson.
Regarding Claim 1, Johnson teaches:
A base station system for controlling an unmanned aerial vehicle (UAV) ([Col 5, Ln 27-31] "In addition to providing power to and data transfer with the aerial robotic lifting and observational platform 1, the powered ground station also includes remote controls for operating the aerial robotic lifting and observational platform 1.")
the base station system comprising: a tether connectable to the UAV and configured to provide data communication and power to the UAV; ([Col 4, Ln 61-66] “Generally, the powered ground station 100 provides electrical power to the aerial robotic lifting and observational platform 1 via a transmission line, such as tether 110. In some cases, the tether 110 also provides single or bi-directional data communication between the aerial robotic lifting and observational platform 1 and the powered ground station 100.”)
and a portable base control housing including: a base station control system having at least one data processor and a direct current (DC/DC) converter, ([Fig 2, 100, 200, 220] [Col 8, Ln 33-35] “The ground station 100 may be able to convert high voltage from a substantially lower source voltage." [Col 8, Ln 39-41] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth." [Col 12, Ln 26 - Col 13, Ln 7] "As shown in FIG. 9A, Mosfet switches 103 and 104 alternately switch on and off, thereby inducing a magnetic transformer primary coil with a square wave voltage of root mean square (RMS) DC magnitude of one-half of the DC voltage supplied by the batteries 101 or the secondary DC source 102. The voltage across a transformer primary coil 105a of transformer 105 is amplified (by a primary-to-secondary turns ratio) to a new higher voltage across secondary windings 105b. In one embodiment, a diode rectifier bridge 107 converts high frequency sinusoidal voltages in the range of 20 kilo-hertz to 5 mega-hertz into a pulsating direct current, and a smoothing capacitor 108 provides a low ripple, nearly constant, high voltage DC that is transmitted by the tether 110."
the base station control system configured to control, using a plurality of adjustable operating parameters, transmission of power and data signals to the UAV with the tether, ([Col 5, Ln 27-31] "In addition to providing power to and data transfer with the aerial robotic lifting and observational platform 1, the powered ground station also includes remote controls for operating the aerial robotic lifting and observational platform 1." [Col 8, Ln 52-55] "At a high level, each client 220 includes or executes at least GUI 222 and comprises an electronic computing device operable to receive, transmit, process, and store any appropriate data associated with system 100. " [Col 9, Ln 51-58] " In some configurations, the ground station 100 utilizes 12-volt Dc inputs, and 120/220 VAC supplemental power inputs, and provides approximately 600 volts AC at 25-50 kilo-hz for transmission up the filament 110 to power the aerial robot 1. Additionally, it might format serial data between about 10.7 Mhz or 2.4 Ghz in a defined serial data protocol, such as rs232, rs485, USB, etc., for transmission, receipt, and recovery.")
wherein at least one of the plurality of adjustable operating parameters comprises a data transmission rate. ([Col 15, Ln 16-21] “Voltage isolation may be facilitated by a variety of techniques known to those of ordinary skill in the art having the benefit of this disclosure. In one embodiment, tuned magnetically isolated windings 61, 62 reject all noise and frequencies that are not within a desired MBPS (megabits per second) data transmission packet range.”)
Regarding Claim 3, Johnson teaches:
a heat control mechanism located within the portable base control housing, wherein the heat control mechanism comprises: ([Fig 2, Item 220] Heat control system is inherent to a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
a thermally conductive plate; ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
and a fan configured to deliver an air flow to provide forced convection within the portable base control housing; ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
and a display control unit comprising: a display; ([Fig 2, Item 220 and 222] [Col 9, Ln 23-26] “For example, GUI 222 is operable to display certain data services in a user-friendly form based on the user context and the displayed data.”)
and a graphical user interface configured to display a plurality of display windows; ([Col 9, Ln 26-29, 36-39, 43-50] “In another example, GUI 222 is operable to display different levels and types of information involving data services based on the identified or supplied user role. GUI 222 may also present a plurality of portals or dashboards … It should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces and each of the displays of a particular graphical user interface. … Therefore, GUI 222 contemplates any graphical user interface, such as a generic web browser or touchscreen, that processes information in system 100 and efficiently presents the results to the user. In some embodiments, client 220 can access such information via the web browser (e.g., Microsoft Internet Explorer or Mozilla Firefox) and send appropriate HTML, XML, or other data messages to other clients.”)
and a tether retainer mounted on a first side of the thermally conductive plate, wherein the base station control system is mounted on a second side of the thermally conductive plate. ([Fig 2, Items 100 & 220])
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Johnson or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson in view of Walker (US 20140263852), herein after referred to as Walker.
Regarding rejection of Claim 9 under 35 U.S.C. 102(a)(2), Johnson teaches the system of Claims 1 and 3, as well as:
further comprising a power management circuit connected to the DC/DC converter on the UAV and to a battery on the UAV, ([Fig 9A] demonstrating connection between ground-based DC/DC converter and the UAV energy storage. [Col 12, Ln 67- Col 13, Ln 13] “The voltage across a transformer primary coil 105a of transformer 105 is amplified (by a primary-to-secondary turns ratio) to a new higher voltage across secondary windings 105b. In one embodiment, a diode rectifier bridge 107 converts high frequency sinusoidal voltages in the range of 20 kilo-hertz to 5 mega-hertz into a pulsating direct current, and a smoothing capacitor 108 provides a low ripple, nearly constant, high voltage DC that is transmitted by the tether 110. It will be understood by one of ordinary skill in the art having the benefit of this disclosure that protective circuits, voltage, and current regulation circuits, noise reduction circuits, cooling apparatus, etc., may also be added to the circuitry of the DC power supply comprising the powered ground station 100." [Col 13, Ln 51-61] "In one embodiment, the power supply 200 may also include an energy storage device. For example, the capacitor 208 may comprise an energy storage device. The capacitor or energy storage device 208 may be sized to provide adequate power to the aerial robotic lifting and observational platform 1 for a limited-duration untethered flight. An untethered flight may result from an intentional or unintentional disconnection from the tether 110. The capacitor or energy storage device 208 may include, for example, a super-capacitor, chemical batteries, and a miniature on-board fuel powered DC generator.")
wherein the power management circuit is configured to supplement power from the tether with power from the battery, ([Col 5, Ln 62-67] “In some cases, the aerial robot 1 might include high energy density batteries, such as lithium poly, as a supplemental power source, such as to allow for operation even when the filament 110 becomes detached, or when power from the ground power source 100 is reduced for any reason.”)
wherein the power management circuit comprises a sensor configured to measure at least one of a power level from the tether or a power level from the battery, ([Col 9, Ln 10-13] “GUI 222 comprises a graphical user interface operable to allow the user of client 220 to interface with at least a portion of information from or about aerial robot 1, such as on-board sensor data (including remaining power”)
and wherein the UAV has a startup sequence using power from the battery. ([Col 13, Ln 51-61] “In one embodiment, the power supply 200 may also include an energy storage device. For example, the capacitor 208 may comprise an energy storage device. The capacitor or energy storage device 208 may be sized to provide adequate power to the aerial robotic lifting and observational platform 1 for a limited-duration untethered flight. An untethered flight may result from an intentional or unintentional disconnection from the tether 110. The capacitor or energy storage device 208 may include, for example, a super-capacitor, chemical batteries, and a miniature on-board fuel powered DC generator.”  A UAV with the ability for untethered flight can be understood to have the ability for self-powered take-off.)
Regarding rejection of Claim 9 under 35 U.S.C. 103, Johnson teaches Johnson teaches the system of Claims 1, as well as the first three limitations as described above, and Walker teaches:
and wherein the UAV has a startup sequence using power from the battery. ([0063] “In some examples, the aerial vehicle 102 is self powered (e.g., a battery powered aerial vehicle) and the filament is used only as a tether to constrain the aerial vehicle 102.”  A tethered UAV which operates fully under its own battery energy inherently uses battery power on startup.)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to include a battery-powered startup sequence as taught by Walker to operate a tethered UAV that does not draw it’s electrical power from its base station [0063] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Regarding Claim 11, Johnson teaches:
An unmanned aerial vehicle (UAV) system comprising: ([Fig 1])
a UAV having a data processor, wherein the data processor is configured to control a plurality of adjustable operating parameters of the UAV; ([Col 15, Ln 24-44] "In one embodiment, one or more on-board data sensors may communicate with the microprocessor 30, as shown in FIG. 10. For example, a gyroscope 44 may continuously measure and integrate the angular rotation of the aerial robotic lifting and observational platform 1. The gyroscope 44 may comprise a micro-machined silicon integrated circuit available, for example, from Analog Devices (ADI-16300 300 degrees per second gyroscope). The microprocessor 30 may continuously receive data from the gyroscope 44 and may compute and direct any correction to one or more of the electric motor controllers 209, 209b. The microprocessor 30 may also use data from the gyroscope 44 to correct angular drift by activating pitch servos 45, yaw servos 46, or a combination of both. The microprocessor 30 may also control a tether servo 47 to wind and unwind the tether 110 from the spool 17. The microprocessor 30 and other control components may communicate via wireless signals when the tether 110 is disconnected. Accordingly, in one embodiment, the microprocessor and/or other control components or sensors described herein may comprise wireless controls or sensors, or a wireless data receiver or transceiver interface.")
a tether connectable to the UAV, wherein the tether is configured to provide data communication and power to the UAV; ([[Col 4, Ln 61-66] “Generally, the powered ground station 100 provides electrical power to the aerial robotic lifting and observational platform 1 via a transmission line, such as tether 110. In some cases, the tether 110 also provides single or bi-directional data communication between the aerial robotic lifting and observational platform 1 and the powered ground station 100.”)
and a power management system on the UAV that is connectable to the tether and a battery to control power usage of the UAV. ([Col 13, Ln 51-61] “In one embodiment, the power supply 200 may also include an energy storage device. For example, the capacitor 208 may comprise an energy storage device. The capacitor or energy storage device 208 may be sized to provide adequate power to the aerial robotic lifting and observational platform 1 for a limited-duration untethered flight. An untethered flight may result from an intentional or unintentional disconnection from the tether 110. The capacitor or energy storage device 208 may include, for example, a super-capacitor, chemical batteries, and a miniature on-board fuel powered DC generator.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker and Paulson (US 20150355107), herein after referred to as Paulson.
Johnson teaches the system of Claim 1, as well as:
one or more programmable gain amplifiers configured to control a signal level of signals transmitted with the tether; ([Col 17, Ln 10-15] “By inputting (via an error pick-up microphone) the resultant noise following the addition of speaker anti-noise to the original source noise and applying a series of mathematical filtering and digital signal processing techniques, a processor computes and adjusts the particular signal to be amplified and fed to the speaker.”)
wherein the portable base control housing includes one or more air inlets from which to receive air into the portable base control housing ([Fig 2, Item 220] Inherent to the heat control system of a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
and one or more air vents from which to expel air from the portable base control housing. ([Fig 2, Item 220] Inherent to the heat control system of a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
Johnson does not explicitly teach:
an Ethernet switch disposed within the portable base control housing and configured to control data communication with the UAV, wherein the at least one data processor comprises a central processing unit connected to the Ethernet switch;
and a plurality of digital to analog converters to couple analog signals to the tether,
In the same field of endeavor, Walker teaches:
an Ethernet switch disposed within the portable base control housing and configured to control data communication with the UAV, wherein the at least one data processor comprises a central processing unit connected to the Ethernet switch; ([0006] “The method may further include establishing a communication channel between the aerial vehicle and a control station via the filament. The data communicated between the aerial vehicle and the control station may include one or more of network data, point to point serial data, sensor data, video data, still camera data, payload control data, vehicle control data, and vehicle status data." [0028] "The control station 110 communicates with the aerial vehicle 102 by, for example, establishing a network connection (e.g., an Ethernet connection) between itself and the aerial vehicle 102 over the filament 106.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to use an ethernet switch to connect the tether to the base control housing as taught by Walker to communicate with the aerial vehicle from the base station [0028] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Paulson teaches:
and a plurality of digital to analog converters to couple analog signals to the tether, ([0019] “Fiber optics can transmit video signals or digital signals over long distances with little loss. If a video camera is used, a converter is provided to change the video signal into analog or digital optical signals to be sent to the surface through the fiber optics of the tether.”
 field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson include digital-analog converters as taught by Paulson to transmit high quality video from a remote camera to a base station [0019]. Motivation to combine Johnson with Paulson to a person having ordinary skill in the art comes from the prior art being analogous in the field of fiber optic data transfer and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker and Nugent (US 20150041598), herein after referred to as Nugent.
Johnson teaches the system of Claims 1 and 3, as well as:
a temperature sensor within the portable base control housing to monitor air temperature; ([Fig 2, Item 220] Inherent to the heat control system of a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
a servo configured to control the air flow by adjusting a first portion and a second portion of the air flow based on a monitored air temperature; ([Fig 2, Item 220] Inherent to the heat control system of a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
and one or more high voltage transformers connected to the portable base control housing and configured to isolate an electrical charge, ([Col 6, Ln 4-11 & 29-39] "This pair of wires may be coated with a thin jacket of flexible dielectric material, such as molded Teflon, polyethylene, Tefzel, etc. Such dielectrics have relatively high dielectric breakdown strength, on the order of 60 volts per micron. Therefore, a 0.001-inch (1-mil or 25.4 micron) coating on each wire would provide over 3000 volts of dielectric isolation, since there are two wires in proximity ... And, finally, unlike a single current carrying wire which, when coiled (onto a spool), will behave as an inductive element, a balanced transmission line, when likewise coiled, exhibits almost no inductive effects. Therefore, as the controlled impedance filament deploys and unspools, very little change to the circuit impedances is created. This can help make the design of corresponding communication hardware and power transmission hardware, such as impedance changing power and data transformers and networks at the ground station 110 and at the aerial robot 1, more straightforward.")
and the second portion of the air flow is directed to the base station control system, ([Fig 2, Item 220] Inherent to the heat control system of a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
wherein the tether comprises one or more lights configured to emit light, ([Col 1, Ln 67- Col 2, Ln 5] "The transmission line can transmit power to the aerial robot and provides bi-directional communication to and from the aerial robot. In various embodiments, the transmission line can comprise i) a controlled impedance wire or ii) an electrical power line and an optical fiber communication line."  Light emission is inherent in the use of fiber optic cable to transmit data.”)
Johnson does not explicitly teach:
wherein the first portion of the air flow is directed to exit radially from the tether retainer
wherein the tether retainer comprises a fixed spool,
wherein the tether includes a Kevlar layer extending with a twisted pair of wires,
and wherein the portable base control housing weighs 28 kilograms or less.
In the same field of endeavor, Walker teaches:
wherein the first portion of the air flow is directed to exit radially from the tether retainer ([Fig 5] [0056] “Air is forced into the hollow spool 224, creating a positive pressure within the spool 224 which causes the air to flow out of the spool 224 through the perforations 544. The air flowing through the perforations 544 acts to cool the filament 106 which is wound on the spool 224.”)
wherein the tether retainer comprises a fixed spool, ([Fig 2] [0028] “However, as is described in greater detail below, the filament can similarly be spooled in the base station 104 on the ground.”)
and wherein the portable base control housing weighs 28 kilograms or less. ([0066] “Referring to FIG. 10, in some examples, the elements described above can be packaged into a human portable container such as a backpack 1094 that can easily be carried by a human. For example, the back pack can be configured to facilitate safe and secure transportation of the collapsed aerial vehicle 1095, the base station of the aerial vehicle system 1096, and the spooling apparatus 1098. In some examples, the base station 1096 and the spooling apparatus 1098 are packed first into the backpack 1094 and the collapsed aerial vehicle 1095 is packed on top of the base station 1096 and the spooling apparatus 1098.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to direct air to exit radially from the tether retainer, utilize a fixed spool, and weigh under 28 kg, as taught by Walker to build a portable tethered UAV with a ground-based tether system [0006/0066] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Nugent teaches:
wherein the tether includes a Kevlar layer extending with a twisted pair of wires, ([0048] “Referring to FIG. 3B the tether 300 may include a strength member 320. For example in this and other embodiments, the strength member 320 includes a high-tensile-strength thread, cord, or braid. The strength member 320 may be composed of, without limitation, polymers such as Spectra or Kevlar, carbon fiber material, or glass fiber material. Multiple strength members may be used, as shown in the figure, to minimize asymmetric forces on the tether. In yet other embodiments, the body of the tether 300 may also include an outer sheath 330 for protection against abrasion, mechanical damage, or water intrusion.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to incorporate Kevlar into the UAV tether, as taught by Nugent to provide high tensile strength and abrasion resistance [0048]. Motivation to combine Johnson with Nugent to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker.
Johnson teaches the system of Claims 1 and 3, as well as:
a first display window configured to display a position of the UAV in a flight operational space, ([Col 8, Ln 65 - Col 9, Ln 4] “In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
and at least a second display window configured to display one or more of the adjustable operating parameters; ([Col 8, Ln 65 - Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222." [Col 9, Ln 21-23] "GUI 222 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user.")
Johnson does not explicitly teach:
and wherein the base station control system is configured to adjust the adjustable operating parameters for different payloads that operate on the UAV.
In the same field of endeavor, Walker teaches:
and wherein the base station control system is configured to adjust the adjustable operating parameters for different payloads that operate on the UAV. ([0028] “For example, the control station 110 can send control information such as flight control information (e.g., GPS coordinates, flight speed, etc.), payload control information, and sensor (e.g., camera) control information to the aerial vehicle 102.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to adjust parameters for different payload on the UAV, as taught by Walker to control the payload and monitor its status [0028] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker.
Johnson teaches the system of Claim 1, as well as:
wherein the tether includes one or more optical fibers, ([Col 2, Ln 2-5] “In various embodiments, the transmission line can comprise i) a controlled impedance wire or ii) an electrical power line and an optical fiber communication line.”)
wherein each optical fiber is connected to at least one transmitter and one receiver, ([Col 9, Ln 50-61] "In some configurations, the ground station 100 utilizes 12-volt Dc inputs, and 120/220 VAC supplemental power inputs, and provides approximately 600 volts AC at 25-50 kilo-hz for transmission up the filament 110 to power the aerial robot 1. Additionally, it might format serial data between about 10.7 Mhz or 2.4 Ghz in a defined serial data protocol, such as rs232, rs485, USB, etc., for transmission, receipt, and recovery. Since the data is transmitted via the dedicated filament 110, the typical data security issues or problems associated with wireless transmission may not exist." [Col 14, Ln 8-11] "In the embodiment of FIG. 9B, the receiving transformer 205 may also be impedance matched to efficiently receive high frequency power from the impedance-controlled tether 110.")
wherein the tether and the portable base control housing are configured to provide 500 volts or more to the UAV, ([Col 2, Ln 11-13] “The transmission line may provide power to the aerial robot at a voltage of 500V or higher or 1000V or higher.”)
Johnson does not explicitly teach:
and wherein the UAV is configured to receive location data of the UAV from the tether when operating in a GPS-denied mode.
In the same field of endeavor, Walker teaches:
and wherein the UAV is configured to receive location data of the UAV from the tether when operating in a GPS-denied mode. ([0028] “In various embodiments, different types of information can be communicated between the control station 110 and the aerial vehicle 102. For example, the control station 110 can send control information such as flight control information (e.g., GPS coordinates, flight speed, etc.), payload control information, and sensor (e.g., camera) control information to the aerial vehicle 102.”)
 field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to provide GPS coordinates from the base control to the UAV, as taught by Walker to provide control and navigation information to the UAV [0028] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hoyt (US 20140284531), herein after referred to as Hoyt.
Johnson teaches the system of Claim 1, but does not explicitly teach:
further comprising a tether retainer that comprises a moveable arm, wherein the moveable arm is rotatable by a spindle connected to a motor, ([0041] "The embodiment shown is designed for slow, controlled deployment and retraction of tether. With the addition of an actuator and a `swing-arm` guide as is used on spincasting reels in sport fishing, this mechanism can be modified to enable rapid, low-tension deployment of tether off the end of the spool in addition to the controlled high-tension deployment and retraction." [0051] "The two slewing rings 40 and associated guides could be replaced by a mechanism that would also rotate around the spool's axis, but could release and later re-capture the cable, in a manner similar to the swing-arm on a spincasting reel.")
wherein a distal end of the moveable arm is operable to wind the tether onto a stationary spool and/or dispense the tether from the spool by rotation of the arm about the spool, ([Fig 4] [Fig 5] [0041] “The embodiment shown is designed for slow, controlled deployment and retraction of tether. With the addition of an actuator and a `swing-arm` guide as is used on spincasting reels in sport fishing, this mechanism can be modified to enable rapid, low-tension deployment of tether off the end of the spool in addition to the controlled high-tension deployment and retraction." [0051] "The two slewing rings 40 and associated guides could be replaced by a mechanism that would also rotate around the spool's axis, but could release and later re-capture the cable, in a manner similar to the swing-arm on a spincasting reel."
and wherein a tether management system is configured to operate without a slip ring. ([0053] “Embodiments can be of benefit to towing systems that require electrical power and/or signals between the vehicle and towed body as the unique deployer/retriever design eliminates the need for slip rings further reducing the mass and cost of the overall system”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of dispensing and coiling spooled cable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to specify a tether retainer including a moveable arm, rotatable by a motor, which winds cable onto a spool and operates without a slip ring, as taught by Hoyt to extend and retract large quantities of cable from a fixed, stationary spool [0003] Motivation to combine Johnson with Hoyt to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker, Nugent, and Gambardella (US 20140045368), herein after referred to as Gambardella.
Johnson teaches the system of Claim 1, but does not teach:
a pivoting hoop attached to the UAV and configured to swing on one axis, the pivoting hoop including a movable attachment for the tether;
and a humidity sensor disposed within the portable base control housing, the humidity sensor communicatively coupled to a heat control mechanism within the portable base control housing,
wherein the portable base control housing is configured to be mounted on a vehicle,
wherein the vehicle comprises one or more ground attachments configured to dissipate excessive electrical charge,
and wherein the portable base control housing is positioned in a recessed compartment on the vehicle that includes a retractable top surface over the recessed compartment.
In the same field of endeavor, Nugent teaches:
a pivoting hoop attached to the UAV and configured to swing on one axis, the pivoting hoop including a movable attachment for the tether; ([0061] “FIG. 4 includes three schematic views, each illustrating a configuration of the system's tether-platform connection according to an embodiment of the invention. In some embodiments, a ball joint 412, or a gimbal or other similar rotatable attachment may be used between the tether 400 and the aerial platform 410, so that the tether tension will not cause a sharp bend in the tether 400 or apply torque to the point of attachment. Further, in some embodiments, a rotary joint 420 may be used so that the platform 120 can rotate freely without twisting the tether 130”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to include a pivoting and moveable attachment for the tether onto the UAV, configured to swing on an axis, as taught by Nugent to allow the tether to rotate freely without tangling [0062]. Motivation to combine Johnson with Nugent to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Gambardella teaches:
and a humidity sensor disposed within the portable base control housing, the humidity sensor communicatively coupled to a heat control mechanism within the portable base control housing, ([0049] “Specifically, if a temperature and/or humidity sensor in module 222B senses that the temperature at connector head 220B or the server to which it is coupled is at or below a threshold temperature or humidity which a server farm operator or computing resources provider has determined is optimal, such information can be sent to an HVAC control module to either reduce the level of cooling, reduce the flow of the cooled air, or increase the humidity at that specific location associated with connector head 220B or the server to which it is coupled. In such embodiments, the cost of running the HVAC system can be reduced by analyzing the sensor data to determine if the level of cooling, air speed, or humidity levels, or other operating conditions can be reduced, altered or otherwise optimized.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of temperature control for electronics.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to include a humidity sensor coupled to the cooling system of the base control housing, as taught by Gambardella to determine a needed change in airflow and cooling settings for computer servers [0049]. Motivation to combine Johnson with Gambardella to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of invention, Walker teaches:
wherein the portable base control housing is configured to be mounted on a vehicle, ([0067] “Referring to FIG. 11, in some examples the elements described above can be packaged into a vehicle mountable container 1100 which can be mounted to a roof of a vehicle 1102. In other examples, the vehicle mountable container 1100 can be mounted to a bed of a pickup truck, on a flat bed trailer, on a Humvee, or on an armored personnel carrier. In some examples, the aerial vehicle system in the vehicle mountable container 1100 is configured to draw power from the vehicle 1102. In some examples, the vehicle mountable container 1100 can be used for mobile operation of the ground powered unmanned aerial vehicle system 100, with the aerial vehicle 102 following the vehicle 1102. In other examples, the vehicle mountable container can be used for stationary operation of ground powered unmanned aerial vehicle system 100.”)
wherein the vehicle comprises one or more ground attachments configured to dissipate excessive electrical charge, ([0067] “Referring to FIG. 11, in some examples the elements described above can be packaged into a vehicle mountable container 1100 which can be mounted to a roof of a vehicle 1102. In other examples, the vehicle mountable container 1100 can be mounted to a bed of a pickup truck, on a flat bed trailer, on a Humvee, or on an armored personnel carrier. In some examples, the aerial vehicle system in the vehicle mountable container 1100 is configured to draw power from the vehicle 1102.”  Vehicles inherently have a ground point available, for example used when jump-starting.)
and wherein the portable base control housing is positioned in a recessed compartment on the vehicle that includes a retractable top surface over the recessed compartment. ([Fig 11, item 1100] [0067] “In other examples, the vehicle mountable container 1100 can be mounted to a bed of a pickup truck,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to mount the UAV base station to a vehicle and make use of its various features, as taught by Walker to mount a UAV Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 9 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Johnson or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson in view of Walker (US 20140263852), herein after referred to as Walker.
Regarding rejection of Claim 9 under 35 U.S.C. 102(a)(2), Johnson teaches the system of Claims 1 and 3, as well as:
further comprising a power management circuit connected to the DC/DC converter on the UAV and to a battery on the UAV, ([Fig 9A] demonstrating connection between ground-based DC/DC converter and the UAV energy storage. [Col 12, Ln 67- Col 13, Ln 13] “The voltage across a transformer primary coil 105a of transformer 105 is amplified (by a primary-to-secondary turns ratio) to a new higher voltage across secondary windings 105b. In one embodiment, a diode rectifier bridge 107 converts high frequency sinusoidal voltages in the range of 20 kilo-hertz to 5 mega-hertz into a pulsating direct current, and a smoothing capacitor 108 provides a low ripple, nearly constant, high voltage DC that is transmitted by the tether 110. It will be understood by one of ordinary skill in the art having the benefit of this disclosure that protective circuits, voltage, and current regulation circuits, noise reduction circuits, cooling apparatus, etc., may also be added to the circuitry of the DC power supply comprising the powered ground station 100." [Col 13, Ln 51-61] "In one embodiment, the power supply 200 may also include an energy storage device. For example, the capacitor 208 may comprise an energy storage device. The capacitor or energy storage device 208 may be sized to provide adequate power to the aerial robotic lifting and observational platform 1 for a limited-duration untethered flight. An untethered flight may result from an intentional or unintentional disconnection from the tether 110. The capacitor or energy storage device 208 may include, for example, a super-capacitor, chemical batteries, and a miniature on-board fuel powered DC generator.")
wherein the power management circuit is configured to supplement power from the tether with power from the battery, ([Col 5, Ln 62-67] “In some cases, the aerial robot 1 might include high energy density batteries, such as lithium poly, as a supplemental power source, such as to allow for operation even when the filament 110 becomes detached, or when power from the ground power source 100 is reduced for any reason.”)
wherein the power management circuit comprises a sensor configured to measure at least one of a power level from the tether or a power level from the battery, ([Col 9, Ln 10-13] “GUI 222 comprises a graphical user interface operable to allow the user of client 220 to interface with at least a portion of information from or about aerial robot 1, such as on-board sensor data (including remaining power”)
and wherein the UAV has a startup sequence using power from the battery. ([Col 13, Ln 51-61] “In one embodiment, the power supply 200 may also include an energy storage device. For example, the capacitor 208 may comprise an energy storage device. The capacitor or energy storage device 208 may be sized to provide adequate power to the aerial robotic lifting and observational platform 1 for a limited-duration untethered flight. An untethered flight may result from an intentional or unintentional disconnection from the tether 110. The capacitor or energy storage device 208 may include, for example, a super-capacitor, chemical batteries, and a miniature on-board fuel powered DC generator.”  A UAV with the ability for untethered flight can be understood to have the ability for self-powered take-off.)
Regarding rejection of Claim 9 under 35 U.S.C. 103, Johnson teaches Johnson teaches the system of Claims 1, as well as the first three limitations as described above, and Walker teaches:
and wherein the UAV has a startup sequence using power from the battery. ([0063] “In some examples, the aerial vehicle 102 is self powered (e.g., a battery powered aerial vehicle) and the filament is used only as a tether to constrain the aerial vehicle 102.”  A tethered UAV which operates fully under its own battery energy inherently uses battery power on startup.)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to include a battery-powered startup sequence as taught by Walker to operate a tethered UAV that does not draw it’s electrical power from its base station [0063] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker.
Johnson teaches the system of Claim 1, as well as:
wherein the power management circuit comprises a Y board, ([Fig 9a] [Col 5, Ln 62-67] "In some cases, the aerial robot 1 might include high energy density batteries, such as lithium poly, as a supplemental power source, such as to allow for operation even when the filament 110 becomes detached, or when power from the ground power source 100 is reduced for any reason."  Y-board is implicit in the combination of two power sources into one machine.)
and wherein the tether and the base station control system are configured to deliver more than 1000 volts to the UAV. ([Col 2, Ln 11-13] “The transmission line may provide power to the aerial robot at a voltage of 500V or higher or 1000V or higher.”)
Johnson does not explicitly teach:
wherein the UAV has a payload mechanism configured to receive one or more payloads, wherein the one or more payloads are configured to receive power and data from the UAV, wherein adjustable parameter settings correspond to different payloads,
In the same field of endeavor, Walker teaches:
wherein the UAV has a payload mechanism configured to receive one or more payloads, wherein the one or more payloads are configured to receive power and data from the UAV, wherein adjustable parameter settings correspond to different payloads, ([0028] " In various embodiments, different types of information can be communicated between the control station 110 and the aerial vehicle 102. For example, the control station 110 can send control information such as flight control information (e.g., GPS coordinates, flight speed, etc.), payload control information, and sensor (e.g., camera) control information to the aerial vehicle 102. The aerial vehicle 102 can send information such as vehicle status information (e.g., current GPS coordinates, current payload status, etc.) and sensor data (e.g., video streams acquired by on-vehicle cameras) back to the control station 110."  [0076] "In some examples, the aerial vehicle 102 includes a configurable bay for accepting custom payloads.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to control, power, and adjust parameters for different payloads on the UAV, as taught by Walker to control the payload and monitor its status [0028] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker.
Johnson teaches the system of Claim 11, as well as:
wherein the portable base station housing comprises a base station controller having at least one processor, ([Fig 2, 100, 200, 220] [Col 8, Ln 33-35] “The ground station 100 may be able to convert high voltage from a substantially lower source voltage." [Col 8, Ln 39-41] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth." [Col 12, Ln 26 - Col 13, Ln 7] "As shown in FIG. 9A, Mosfet switches 103 and 104 alternately switch on and off, thereby inducing a magnetic transformer primary coil with a square wave voltage of root mean square (RMS) DC magnitude of one-half of the DC voltage supplied by the batteries 101 or the secondary DC source 102. The voltage across a transformer primary coil 105a of transformer 105 is amplified (by a primary-to-secondary turns ratio) to a new higher voltage across secondary windings 105b. In one embodiment, a diode rectifier bridge 107 converts high frequency sinusoidal voltages in the range of 20 kilo-hertz to 5 mega-hertz into a pulsating direct current, and a smoothing capacitor 108 provides a low ripple, nearly constant, high voltage DC that is transmitted by the tether 110.")
and wherein the base station controller has a plurality of adjustable operating parameters to control a corresponding plurality of flight operations of the UAV and to control the data communication with the UAV. ([Col 5, Ln 27-31] "In addition to providing power to and data transfer with the aerial robotic lifting and observational platform 1, the powered ground station also includes remote controls for operating the aerial robotic lifting and observational platform 1." [Col 8, Ln 52-55] "At a high level, each client 220 includes or executes at least GUI 222 and comprises an electronic computing device operable to receive, transmit, process, and store any appropriate data associated with system 100. " [Col 9, Ln 51-58] " In some configurations, the ground station 100 utilizes 12-volt Dc inputs, and 120/220 VAC supplemental power inputs, and provides approximately 600 volts AC at 25-50 kilo-hz for transmission up the filament 110 to power the aerial robot 1. Additionally, it might format serial data between about 10.7 Mhz or 2.4 Ghz in a defined serial data protocol, such as rs232, rs485, USB, etc., for transmission, receipt, and recovery.")
In the same field of endeavor, Walker teaches:
further comprising an Ethernet switch disposed within a portable base station housing, ([0006] "The method may further include establishing a communication channel between the aerial vehicle and a control station via the filament. The data communicated between the aerial vehicle and the control station may include one or more of network data, point to point serial data, sensor data, video data, still camera data, payload control data, vehicle control data, and vehicle status data." [0028] "The control station 110 communicates with the aerial vehicle 102 by, for example, establishing a network connection (e.g., an Ethernet connection) between itself and the aerial vehicle 102 over the filament 106.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to use an ethernet switch to connect the tether to the base control housing as taught by Walker to communicate with the aerial vehicle from the base station [0028] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Walker and Hoyt.
Johnson teaches the system of Claim 11, as well as:
a heat control mechanism located within the portable base station housing, wherein the heat control mechanism comprises: a thermally conductive plate; and a fan configured to deliver an ([Fig 2, Item 220] Heat control system is inherent to a laptop computer [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
a thermally conductive plate; ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
and a tether retainer mounted on a first side of the thermally conductive plate, wherein the base station controller is mounted on a second side of the thermally conductive plate, ([Fig 2, Items 100 & 220])
Johnson does not explicitly teach:
wherein the air flow is directed to exit radially through radial openings in the tether retainer,
wherein a moveable arm is configured to rotate on a spindle driven by a motor under the thermally conductive plate, and wherein the spindle is configured to rotate the arm about a spool positioned about the thermally conductive plate.
In the same field of endeavor, Walker teaches:
wherein the air flow is directed to exit radially through radial openings in the tether retainer, ([Fig 5] [0056] “Air is forced into the hollow spool 224, creating a positive pressure within the spool 224 which causes the air to flow out of the spool 224 through the perforations 544. The air flowing through the perforations 544 acts to cool the filament 106 which is wound on the spool 224.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to direct air to exit radially from the tether retainer, as taught by Walker to cool a ground-based tether system [0056] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Hoyt teaches:
wherein a moveable arm is configured to rotate on a spindle driven by a motor under the thermally conductive plate, and wherein the spindle is configured to rotate the arm about a spool positioned about the thermally conductive plate. ([Fig 40] [0024] “An embodiment can comprise a capstan winch tension management device. It can be constructed out of 6061 aluminum,” [0041] "The embodiment shown is designed for slow, controlled deployment and retraction of tether. With the addition of an actuator and a `swing-arm` guide as is used on spincasting reels in sport fishing, this mechanism can be modified to enable rapid, low-tension deployment of tether off the end of the spool in addition to the controlled high-tension deployment and retraction." [0051] "The two slewing rings 40 and associated guides could be replaced by a mechanism that would also rotate around the spool's axis, but could release and later re-capture the cable, in a manner similar to the swing-arm on a spincasting reel."
	The above pieces of prior art are considered analogous as they both represent inventions in the field of dispensing and coiling spooled cable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to specify a tether retainer including a moveable arm, rotatable by a motor, which winds cable onto a spool and operates without a slip ring, as taught by Hoyt to extend and retract large quantities of cable from a fixed, stationary spool [0003] Motivation to combine Johnson with Hoyt to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johnson, further in view of Johnson.
Modified Johnson teaches the system f Claim 12, and Johnson further teaches:
further comprising a sensor configured to monitor at least one of a power level of the tether or a power level of the battery, ([[Col 9, Ln 10-13] “GUI 222 comprises a graphical user interface operable to allow the user of client 220 to interface with at least a portion of information from or about aerial robot 1, such as on-board sensor data (including remaining power”)
wherein a first operating parameter of the plurality of adjustable operating parameters comprises a data transmission rate ([Col 15, Ln 16-21] “Voltage isolation may be facilitated by a variety of techniques known to those of ordinary skill in the art having the benefit of this disclosure. In one embodiment, tuned magnetically isolated windings 61, 62 reject all noise and frequencies that are not within a desired MBPS (megabits per second) data transmission packet range.”)
and wherein the power management system comprises a power management circuit configured to supplement power provided with the tether using battery power. ([Col 5, Ln 62-67] “In some cases, the aerial robot 1 might include high energy density batteries, such as lithium poly, as a supplemental power source, such as to allow for operation even when the filament 110 becomes detached, or when power from the ground power source 100 is reduced for any reason.”)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hoyt.
Regarding Claim 15, Johnson teaches:
A method of operating a base station unmanned aerial vehicle (UAV) system, the method comprising: ([Col 5, Ln 27-31] "In addition to providing power to and data transfer with the aerial robotic lifting and observational platform 1, the powered ground station also includes remote controls for operating the aerial robotic lifting and observational platform 1.")
connecting a tether to a base station, wherein the tether is connectable to a UAV and provides data communication and power to the UAV; ([Col 4, Ln 61-66] “Generally, the powered ground station 100 provides electrical power to the aerial robotic lifting and observational platform 1 via a transmission line, such as tether 110. In some cases, the tether 110 also provides single or bi-directional data communication between the aerial robotic lifting and observational platform 1 and the powered ground station 100.”)
and controlling, by a base station controller having at least one processor and a power source, a plurality of adjustable parameters that control operation of the UAV. ([Col 5, Ln 27-31] "In addition to providing power to and data transfer with the aerial robotic lifting and observational platform 1, the powered ground station also includes remote controls for operating the aerial robotic lifting and observational platform 1." [Col 8, Ln 52-55] "At a high level, each client 220 includes or executes at least GUI 222 and comprises an electronic computing device operable to receive, transmit, process, and store any appropriate data associated with system 100. " [Col 9, Ln 51-58] " In some configurations, the ground station 100 utilizes 12-volt Dc inputs, and 120/220 VAC supplemental power inputs, and provides approximately 600 volts AC at 25-50 kilo-hz for transmission up the filament 110 to power the aerial robot 1. Additionally, it might format serial data between about 10.7 Mhz or 2.4 Ghz in a defined serial data protocol, such as rs232, rs485, USB, etc., for transmission, receipt, and recovery.")
Johnson does not explicitly teach:
controlling a tether management system having a moveable arm that deploys the tether from a tether retainer during flight of the UAV; 
In the same field of endeavor, Hoyt teaches:
controlling a tether management system having a moveable arm that deploys the tether from a tether retainer during flight of the UAV; ([0041] “The embodiment shown is designed for slow, controlled deployment and retraction of tether. With the addition of an actuator and a `swing-arm` guide as is used on spincasting reels in sport fishing, this mechanism can be modified to enable rapid, low-tension deployment of tether off the end of the spool in addition to the controlled high-tension deployment and retraction.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of dispensing and coiling spooled cable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to specify a tether retainer including a moveable arm to deploy the tether from a retainer as taught by Hoyt to extend and retract large quantities of cable from a fixed, stationary spool [0003] Johnson with Hoyt to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johnson in view of Walker.
Modified Johnson teaches the system of Claim 15, and Johnson further teaches:
communicating with the UAV using one or more optical fibers; ([Col 2, Ln 2-5] “In various embodiments, the transmission line can comprise i) a controlled impedance wire or ii) an electrical power line and an optical fiber communication line.”)
operating one or more high voltage transformers connected to the portable housing; ([Col 14, Ln 26-31] “The powered ground station 100 represented in FIG. 9B is a solid state electronic power supply and is packaged to be carried aboard the aerial robotic lifting and observational platform 1. Again, any suitable transformer design may be used to transform low voltage, high current power to high voltage, low current power in an efficient manner.”)
and delivering 1000 volts or more to the UAV with the tether and the base station controller, ([[Col 2, Ln 11-13] “The transmission line may provide power to the aerial robot at a voltage of 500V or higher or 1000V or higher.”)
wherein the tether comprises one or more optical fibers for transmitting data, ([[Col 2, Ln 2-5] “In various embodiments, the transmission line can comprise i) a controlled impedance wire or ii) an electrical power line and an optical fiber communication line.”)
and wherein each optical fiber is connected to at least one transmitter and one receiver. ([Col 9, Ln 50-61] "In some configurations, the ground station 100 utilizes 12-volt Dc inputs, and 120/220 VAC supplemental power inputs, and provides approximately 600 volts AC at 25-50 kilo-hz for transmission up the filament 110 to power the aerial robot 1. Additionally, it might format serial data between about 10.7 Mhz or 2.4 Ghz in a defined serial data protocol, such as rs232, rs485, USB, etc., for transmission, receipt, and recovery. Since the data is transmitted via the dedicated filament 110, the typical data security issues or problems associated with wireless transmission may not exist." [Col 14, Ln 8-11] "In the embodiment of FIG. 9B, the receiving transformer 205 may also be impedance matched to efficiently receive high frequency power from the impedance-controlled tether 110.")
Johnson does not explicitly teach:
operating an Ethernet switch disposed within a portable housing to control the data communication with the UAV;
In the same field of endeavor, Walker teaches:
operating an Ethernet switch disposed within a portable housing to control the data communication with the UAV; ([0006] "The method may further include establishing a communication channel between the aerial vehicle and a control station via the filament. The data communicated between the aerial vehicle and the control station may include one or more of network data, point to point serial data, sensor data, video data, still camera data, payload control data, vehicle control data, and vehicle status data." [0028] "The control station 110 communicates with the aerial vehicle 102 by, for example, establishing a network connection (e.g., an Ethernet connection) between itself and the aerial vehicle 102 over the filament 106.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to use an ethernet switch to connect the tether to the base control housing as taught by Walker to communicate with the aerial vehicle from the base station [0028] Motivation to combine Johnson with Walker to a Johnson [Col 19, Ln 37-54].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johnson in view of Hoyt and Walker.
Modified Johnson teaches the system of Claim 15, and Johnson further teaches:
wherein the heat control mechanism comprises a thermally conductive plate; ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
wherein the tether retainer is mounted on a first side of the thermally conductive plate and the base station controller is mounted on a second side of the thermally conductive plate; ([Fig 2, Items 100 & 220])
and wherein the plurality of adjustable parameters comprise one or more of a tether length, a spooler rate, a payload weight, or an altitude of the UAV. ([Col 15, Ln 37-39] “The microprocessor 30 may also control a tether servo 47 to wind and unwind the tether 110 from the spool 17.”)
Johnson does not explicitly teach:
controlling a temperature of the tether retainer with a heat control mechanism located within a portable housing,
rotating the moveable arm about a stationary spool mounted above the thermally conductive plate,
and operating the UAV with the portable housing mounted on a vehicle, wherein the portable housing is positioned in a recessed compartment on the vehicle that includes a retractable top surface over the recessed compartment,
In the same field of endeavor, Hoyt teaches:
rotating the moveable arm about a stationary spool mounted above the thermally conductive plate, ([Figs 4 &5] Figure 5 shows the deployment system to dispense/wind the tether using rings, the following quotations describe the mounting of the rings on the end of a moveable arm. [0024] "An embodiment can comprise a capstan winch tension management device. It can be constructed out of 6061 aluminum,” [0041] "The embodiment shown is designed for slow, controlled deployment and retraction of tether. With the addition of an actuator and a `swing-arm` guide as is used on spincasting reels in sport fishing, this mechanism can be modified to enable rapid, low-tension deployment of tether off the end of the spool in addition to the controlled high-tension deployment and retraction." [0051] "The two slewing rings 40 and associated guides could be replaced by a mechanism that would also rotate around the spool's axis, but could release and later re-capture the cable, in a manner similar to the swing-arm on a spincasting reel.")
	The above pieces of prior art are considered analogous as they both represent inventions in the field of dispensing and coiling spooled cable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to specify a tether retainer including a moveable arm mounted onto a conductive material, as Hoyt to extend and retract large quantities of cable from a fixed, stationary spool [0003] Motivation to combine Johnson with Hoyt to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Walker teaches:
controlling a temperature of the tether retainer with a heat control mechanism located within a portable housing, ([0056] “However, the spooled (i.e., un-deployed) filament 106 can become overheated, possibly damaging the filament. Referring to FIG. 5, to address heating of the filament 106, the spool 224 is hollow and includes a plurality of perforations 544. Air is forced into the hollow spool 224, creating a positive pressure within the spool 224 which causes the air to flow out of the spool 224 through the perforations 544. The air flowing through the perforations 544 acts to cool the filament 106 which is wound on the spool 224.”)
and operating the UAV with the portable housing mounted on a vehicle, wherein the portable housing is positioned in a recessed compartment on the vehicle that includes a retractable top surface over the recessed compartment, ([Fig 11, Item 1100] [0067] “In other examples, the vehicle mountable container 1100 can be mounted to a bed of a pickup truck,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to mount the UAV base station to a vehicle and make use of its various features, as taught by Walker to mount a UAV base station to a vehicle [0067] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johnson in view of Walker, Nugent, and Chang (US 20110128704), herein after referred to as Chang.
Modified Johnson teaches the system of Claims 15 and 17, as well as:
the heat control mechanism further comprises a fan, ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
wherein the controlling the temperature comprises: measuring the temperature with a temperature sensor within the portable housing; ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
delivering, by the fan, the air flow to provide forced convection within the portable housing, the air flow passing above the thermally conductive plate; ([Fig 2, Item 220] Inherent to a laptop computer and its heat control system. [Col 8, Ln 39-44] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth. Likewise, the ground station 100 could provide multiple auxiliary data outputs of video feed lines from video sensors located onboard the aerial robot to one or more clients 220" [Col 8, Ln 65-Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222.”)
providing, by the tether and the base station controller, 200 volts or more to the UAV; ([[Col 2, Ln 11-13] “The transmission line may provide power to the aerial robot at a voltage of 500V or higher or 1000V or higher.”)
and displaying, by a display control unit having a display and a graphical user interface, a position of the UAV in a flight operational space with a first display window and one or more of the adjustable operating parameters in at least a second display window. ([Col 8, Ln 65 - Col 9, Ln 4] "In another example, client 220 may comprise a laptop that includes an input device, such as a joystick, keypad, touch screen, mouse, or other device that can accept information, and an output device that conveys information associated with the operation of aerial robot 1, including digital data, visual information, and so forth, via GUI 222." [Col 9, Ln 21-23] "GUI 222 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user.")
Johnson does not explicitly teach:
operating a servo to control an air flow by adjusting a first portion of the air flow and a second portion of the air flow based on a monitored temperature;
and wherein the method further comprises: operating the portable housing mounted on the vehicle, the portable housing including a tension sensor that measures tension of the tether,
wherein the tether includes a Kevlar layer extending with a twisted pair of wires;
In the same field of endeavor, Nugent teaches:
wherein the tether includes a Kevlar layer extending with a twisted pair of wires; ([0048] “Referring to FIG. 3B the tether 300 may include a strength member 320. For example in this and other embodiments, the strength member 320 includes a high-tensile-strength thread, cord, or braid. The strength member 320 may be composed of, without limitation, polymers such as Spectra or Kevlar, carbon fiber material, or glass fiber material. Multiple strength members may be used, as shown in the figure, to minimize asymmetric forces on the tether. In yet other embodiments, the body of the tether 300 may also include an outer sheath 330 for protection against abrasion, mechanical damage, or water intrusion.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to incorporate Kevlar into the UAV tether, as taught by Nugent to provide high tensile strength and abrasion resistance [0048]. Motivation to combine Johnson with Nugent to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Walker teaches:
and wherein the method further comprises: operating the portable housing mounted on the vehicle, the portable housing including a tension sensor that measures tension of the tether, [Fig 11, item 1100] [0005] "The spooling apparatus may include a spool of filament. The spooling apparatus may include a tension sensing and mitigation mechanism for sensing tension present on the filament and causing the controller to adjust an amount of deployed filament based on the sensed tension. The tension sensing and mitigation mechanism may be further configured to mitigate an amount of slack in the filament within the spooling apparatus." [0067] "In other examples, the vehicle mountable container 1100 can be mounted to a bed of a pickup truck,")
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to mount the UAV base station to a vehicle and make use of its various features, as well as measure the tether tension, as taught by Walker to mount a UAV base station to a vehicle [0067] and keep the proper amount of tether dispensed [0005] and  Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Chang teaches:
operating a servo to control an air flow by adjusting a first portion of the air flow and a second portion of the air flow based on a monitored temperature; ([0055] “FIG. 4 shows a cooled electronic system in accordance with the exemplary embodiment of FIGS. 1-3, showing the operation of the movable member 152. In FIG. 4, in response to the temperature on the first heat dissipation component 104 being lower than the temperature on the second heat dissipation component 108, the first portion 172 corresponding to the first heat dissipation component 104 extends with respect to the second portion 176 corresponding to the second heat dissipation component 108 (See FIG. 3) and the second end 160 diverts to approach the first heat dissipation component 104 such that the air flow to the second heat dissipation component 108 is now greater than the air flow to the first heat dissipation component 104. On the other hand, in response to the temperature on the second heat dissipation component 104 being lower than the temperature on the first heat dissipation component 108, the second portion 176 corresponding to the second heat dissipation component 108 will extend with respect to the first portion 172 corresponding to the first heat dissipation component 104, and the second end 160 would divert to approach the second heat dissipation component 108 such that the air flow to the first heat dissipation component 104 would be greater than the air flow to the second heat dissipation component 108.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of temperature control for electrical devices.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to direct air to different parts of a device based on the temperature of the different parts of said device, as taught by Chang to avoid wasting energy cooling a processor that is not in use [0008]. Motivation to combine Johnson with Chang to a person having ordinary skill in the art comes from the prior art being analogous in the field of electrical devices and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johnson in view of Walker and Hopewell (US 20140341584), herein after referred to as Hopewell.
Modified Johnson teaches the system of Claim 15, but Johnson does not explicitly teach:
operating the UAV with the base station controller in a portable housing that weighs 28 kilograms or less;
selecting a data rate transmission rate of at least 5 Mbps, at least 12 Mbps, or at least 40 Mbps;
and dispensing or winding the tether on the tether retainer that comprises a fixed spool.

operating the UAV with the base station controller in a portable housing that weighs 28 kilograms or less; ([0066] “Referring to FIG. 10, in some examples, the elements described above can be packaged into a human portable container such as a backpack 1094 that can easily be carried by a human. For example, the back pack can be configured to facilitate safe and secure transportation of the collapsed aerial vehicle 1095, the base station of the aerial vehicle system 1096, and the spooling apparatus 1098. In some examples, the base station 1096 and the spooling apparatus 1098 are packed first into the backpack 1094 and the collapsed aerial vehicle 1095 is packed on top of the base station 1096 and the spooling apparatus 1098.”)
and dispensing or winding the tether on the tether retainer that comprises a fixed spool. ([0028] "However, as is described in greater detail below, the filament can similarly be spooled in the base station 104 on the ground." [0033] "Referring to FIG. 2, the spooling apparatus 112 is configured to mitigate the risks described above by controlling the amount of filament 106 that is deployed such that the amount of slack on the filament 106 is optimized.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to direct air to, utilize a fixed spool for the tether retainer and weigh under 28 kg, as taught by Walker to build a portable tethered UAV with a ground-based tether system [0006/0066] Motivation to combine Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Hopewell teaches:
selecting a data rate transmission rate of at least 5 Mbps, at least 12 Mbps, or at least 40 Mbps; ([0028] " Accordingly, the modulated laser output may reproduce even a rapidly modulated drive signal with very high fidelity. Accordingly, in some embodiments, a data rate transmission rate of greater than 10 Mbps, 50 Mbps, 75 Mbps, 100 Mbps, 200 Mbps, 300 Mbps, 400 Mbps, 500 Mbps, 600 Mbps, 1000 Mbps or more may be provided”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of tethered vehicle communication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to transmit data at a rate higher than 5/12/40 MBPS as taught by Hopewell to transmit data from a vessel being used as a tether base to a remotely operated vehicle underwater [0151]. Motivation to combine Johnson with Hopewell to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered vehicle communication and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Johnson in view of Walker and Paulson.
Modified Johnson teaches the system of Claim 15, and Johnson further teaches:
wherein the base station controller comprises a direct current (DC/DC) converter, ([Col 8, Ln 33-35] “The ground station 100 may be able to convert high voltage from a substantially lower source voltage." [Col 8, Ln 39-41] "The ground station 100 typically provides auxiliary data inputs with joystick control, mouse control, keyboard control, and so forth." [Col 12, Ln 26 - Col 13, Ln 7] "As shown in FIG. 9A, Mosfet switches 103 and 104 alternately switch on and off, thereby inducing a magnetic transformer primary coil with a square wave voltage of root mean square (RMS) DC magnitude of one-half of the DC voltage supplied by the batteries 101 or the secondary DC source 102. The voltage across a transformer primary coil 105a of transformer 105 is amplified (by a primary-to-secondary turns ratio) to a new higher voltage across secondary windings 105b. In one embodiment, a diode rectifier bridge 107 converts high frequency sinusoidal voltages in the range of 20 kilo-hertz to 5 mega-hertz into a pulsating direct current, and a smoothing capacitor 108 provides a low ripple, nearly constant, high voltage DC that is transmitted by the tether 110.")
the method further comprising: operating the base station controller to control, using at least one adjustable operating parameter, transmission of power and data signals to the UAV, ([Col 5, Ln 27-31] "In addition to providing power to and data transfer with the aerial robotic lifting and observational platform 1, the powered ground station also includes remote controls for operating the aerial robotic lifting and observational platform 1." [Col 8, Ln 52-55] "At a high level, each client 220 includes or executes at least GUI 222 and comprises an electronic computing device operable to receive, transmit, process, and store any appropriate data associated with system 100. " [Col 9, Ln 51-58] " In some configurations, the ground station 100 utilizes 12-volt Dc inputs, and 120/220 VAC supplemental power inputs, and provides approximately 600 volts AC at 25-50 kilo-hz for transmission up the filament 110 to power the aerial robot 1. Additionally, it might format serial data between about 10.7 Mhz or 2.4 Ghz in a defined serial data protocol, such as rs232, rs485, USB, etc., for transmission, receipt, and recovery.")
wherein the at least one adjustable operating parameter comprises a data transmission rate; ([Col 15, Ln 16-21] “Voltage isolation may be facilitated by a variety of techniques known to those of ordinary skill in the art having the benefit of this disclosure. In one embodiment, tuned magnetically isolated windings 61, 62 reject all noise and frequencies that are not within a desired MBPS (megabits per second) data transmission packet range.”)
controlling a signal level of signals transmitted with the tether with one or more programmable gain amplifiers; ([Col 17, Ln 10-15] “By inputting (via an error pick-up microphone) the resultant noise following the addition of speaker anti-noise to the original source noise and applying a series of mathematical filtering and digital signal processing techniques, a processor computes and adjusts the particular signal to be amplified and fed to the speaker.”)
Johnson does not explicitly teach:
operating a plurality of digital to analog converters to couple analog signals to the tether;
and adjusting one or more operating parameters for different payloads that operate on the UAV.
In the same field of endeavor, Walker teaches:
and adjusting one or more operating parameters for different payloads that operate on the UAV. ([0028] “In various embodiments, different types of information can be communicated between the control station 110 and the aerial vehicle 102. For example, the control station 110 can send control information such as flight control information (e.g., GPS coordinates, flight speed, etc.), payload control information, and sensor (e.g., camera) control information to the aerial vehicle 102. The aerial vehicle 102 can send information such as vehicle status information (e.g., current GPS coordinates, current payload status, etc.) and sensor data (e.g., video streams acquired by on-vehicle cameras) back to the control station 110."  [0076] "In some examples, the aerial vehicle 102 includes a configurable bay for accepting custom payloads.")
	The above pieces of prior art are considered analogous as they both represent inventions in the tethered UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson to adjust parameters for different payload on the UAV, as taught by Walker to control the payload and monitor Johnson with Walker to a person having ordinary skill in the art comes from the prior art being analogous in the field of tethered UAVs and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
In the same field of endeavor, Paulson teaches:
operating a plurality of digital to analog converters to couple analog signals to the tether; ([0019] “Fiber optics can transmit video signals or digital signals over long distances with little loss. If a video camera is used, a converter is provided to change the video signal into analog or digital optical signals to be sent to the surface through the fiber optics of the tether. “)
	The above pieces of prior art are considered analogous as they both represent inventions in the fiber optic data transfer field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Johnson include digital-analog converters as taught by Paulson to transmit high quality video from a remote camera to a base station [0019]. Motivation to combine Johnson with Paulson to a person having ordinary skill in the art comes from the prior art being analogous in the field of fiber optic data transfer and knowledge well known in the art, as well as from Johnson [Col 19, Ln 37-54].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663